Exhibit 10.43

 

MANUFACTURERS’ SERVICES LIMITED

 

2000 EQUITY INCENTIVE PLAN, AS AMENDED

 

1.                                      DEFINED TERMS

 

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2.                                      GENERAL

 

The Plan has been established to advance the interests of the Company by giving
Stock-based and other incentives to selected Employees, directors and other
persons (including both individuals and entities) who provide services to the
Company or its Affiliates.

 

3.                                      ADMINISTRATION

 

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures (which it may modify or waive); and
otherwise do all things necessary to carry out the purposes of the Plan.  Once
an Award has been communicated in writing to a Participant, the Administrator
may not, without the Participant’s consent, alter the terms of the Award so as
to affect adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so.  In the case of any Award
intended to be eligible for the performance-based compensation exception under
Section 162(m), the Administrator shall exercise its discretion consistent with
qualifying the Award for such exception.

 

4.                                      LIMITS ON AWARD UNDER THE PLAN

 

a.                                       Number of Shares.  A maximum of (1)
7,668,750 shares of Stock, plus (2) any shares of Stock available under the
Company’s Existing Plan as a result of termination of options under the Existing
Plan, plus (3) an annual increase to be added on the date of each annual meeting
of the stockholders of the Company, beginning with the 2000 annual meeting of
the stockholders, equal to one percent (1.0%) of the outstanding shares of Stock
on such date or such lesser amount determined by the Board, may be delivered in
satisfaction of Awards under the Plan.  The shares of Stock may be authorized,
but unissued, or reacquired shares of Stock.  For purposes of the preceding
sentence, the following shares shall not be considered to have been delivered
under the Plan: (i) shares remaining under an Award that terminates without
having been exercised in full; (ii) shares subject to an Award, where cash is
delivered to a Participant in lieu of such shares; (iii) shares of Restricted
Stock that have been forfeited in accordance with the terms of the applicable
Award; and (iv) shares held back, in satisfaction of the exercise

 

--------------------------------------------------------------------------------


 

price or tax withholding requirements, from shares that would otherwise have
been delivered pursuant to an Award.  The number of shares of Stock delivered
under an Award shall be determined net of any previously acquired Shares
tendered by the Participant in payment of the exercise price or of withholding
taxes.  A maximum of 8,728,541 shares of Stock may be issued as ISO Awards under
the Plan.

 

b.                                       Type of Shares.  Stock delivered by the
Company under the Plan may be authorized but unissued Stock or previously issued
Stock acquired by the Company and held in treasury.  No fractional shares of
Stock will be delivered under the Plan.

 

c.                                       Option & SAR Limits.  The maximum
number of shares of Stock for which Stock Options may be granted to any person
in any calendar year, the maximum number of shares of Stock subject to SARs
granted to any person in any calendar year and the aggregate maximum number of
shares of Stock subject to other Awards that may be delivered to any person in
any calendar year shall each be 1,000,000.  For purposes of the preceding
sentence, the repricing of a Stock Option or SAR shall be treated as a new grant
to the extent required under Section 162(m).  Subject to these limitations, each
person eligible to participate in the Plan shall be eligible in any year to
receive Awards covering up to the full number of shares of Stock then available
for Awards under the Plan.

 

d.                                       Other Award Limits.  No more than
$1,000,000 may be paid to any individual with respect to any Cash Performance
Award.  In applying the limitation of the preceding sentence: (A) multiple Cash
Performance Awards to the same individual that are determined by reference to
performance periods of one year or less ending with or within the same fiscal
year of the Company shall be subject in the aggregate to one limit of such
amount, and (B) multiple Cash Performance Awards to the same individual that are
determined by reference to one or more multi-year performance periods ending in
the same fiscal year of the Company shall be subject in the aggregate to a
separate limit of such amount.  With respect to any Performance Award other than
a Cash Performance Award or a Stock Option or SAR, the maximum Award opportunity
shall be 1,000,000 shares of Stock or their equivalent value in cash, subject to
the limitations of Section 4.c.

 

5.                                      ELIGIBILITY AND PARTICIPATION

 

The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates.  Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.

 

2

--------------------------------------------------------------------------------


 

6.                                      RULES APPLICABLE TO AWARDS

 

a.             ALL AWARDS

 

(1)           Terms of Awards.  The Administrator shall determine the terms of
all Awards subject to the limitations provided herein.  In the case of an ISO,
the term shall be ten (10) years from the date of grant or such shorter term as
may be provided in the Award.  Moreover, in the case of an ISO granted to a
Participant who, at the time the ISO is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
capital stock of the Company or any Parent or Subsidiary, the term of the ISO
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Award.

 

(2)           Performance Criteria.  Where rights under an Award depend in whole
or in part on satisfaction of Performance Criteria, actions by the Company that
have an effect, however material, on such Performance Criteria or on the
likelihood that they will be satisfied will not be deemed an amendment or
alteration of the Award.

 

(3)           Alternative Settlement.  The Company may at any time extinguish
rights under an Award in exchange for payment in cash, Stock (subject to the
limitations of Section 4) or other property on such terms as the Administrator
determines, provided the holder of the Award consents to such exchange.

 

(4)           Transferability Of Awards.  Except as the Administrator otherwise
expressly provides, Awards may not be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime an Award
requiring exercise may be exercised only by the Participant (or in the event of
the Participant’s incapacity, the person or persons legally appointed to act on
the Participant’s behalf).

 

(5)           Vesting, Etc.  Without limiting the generality of Section 3, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable.  Unless the
Administrator expressly provides otherwise, immediately upon the cessation of
the Participant’s employment or other service relationship with the Company and
its Affiliates an Award requiring exercise will cease to be exercisable and all
Awards to the extent not already fully vested will be forfeited, except that:

 

(A)                            all Stock Options and SARs held by a Participant
immediately prior to his or her death or Disability , to the extent then
exercisable, will remain exercisable by such Participant’s executor,
administrator or representative or the person or persons to whom the Stock
Option or SAR is transferred by will or the applicable laws of descent and
distribution, and to the extent not then exercisable will vest and become
exercisable upon such Participant’s death or Disability by such Participant’s
executor, administrator or representative or the person or persons to whom the
Stock Option or SAR is transferred by will or the applicable laws of descent and
distribution, in each case for the lesser of (i) a one year period ending with
the first anniversary of the Participant’s death or Disability or (ii) the
period

 

3

--------------------------------------------------------------------------------


 

ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6.a.(5) and shall thereupon terminate;

 

(B)                              all Stock Options and SARs held by the
Participant immediately prior to the cessation of the Participant’s employment
or other service relationship for reasons other than death or Disability and
except as provided in (C) below, to the extent then exercisable, will remain
exercisable for the lesser of (i) a period of three months or (ii) the period
ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6.a.(5), and shall thereupon terminate;
and

 

(C)                                all Stock Options and SARs held by the
Participant whose cessation of employment or other service relationship is
determined by the Administrator in its sole discretion to result from the breach
by the Participant of any Non-Compete Agreement or non-compete provision
contained in any Employment Agreement shall immediately terminate upon such
cessation.

 

Unless the Administrator expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

 

(6)           Taxes.  The Administrator will make such provision for the
withholding of taxes as it deems necessary.  The Administrator may, but need
not, hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding
requirements, but not in excess of the minimum tax withholding rates applicable
to the employee.

 

(7)           Dividend Equivalents, Etc.  The Administrator may provide for the
payment of amounts in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award.

 

(8)           Rights Limited.  Nothing in the Plan shall be construed as giving
any person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of the Company or Affiliate to the Participant.

 

(9)           Section 162(m).  In the case of an Award intended to be eligible
for the performance-based compensation exception under Section 162(m), the Plan
and such Award shall be

 

4

--------------------------------------------------------------------------------


 

construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for such exception.

 

b.             AWARDS REQUIRING EXERCISE

 

(1)           Time And Manner Of Exercise. Unless the Administrator expressly
provides otherwise, (a) an Award requiring exercise by the holder will not be
deemed to have been exercised until the Administrator receives a written notice
of exercise (in form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award; and (b) if the
Award is exercised by any person other than the Participant, the Administrator
may require satisfactory evidence that the person exercising the Award has the
right to do so.

 

(2)           Exercise Price.  The Administrator shall determine the exercise
price of each Stock Option provided that each Stock Option intended to qualify
for the performance-based exception under Section 162(m) of the Code and each
ISO must have an exercise price that is not less than the fair market value of
the Stock subject to the Stock Option, determined as of the date of grant.  An
ISO granted to an Employee described in Section 422(b)(6) of the Code must have
an exercise price that is not less than 110% of such fair market value.

 

(3)           Payment Of Exercise Price, If Any.  Where the exercise of an Award
is to be accompanied by payment: (a) all payments will be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator (with
the consent of the optionee of an ISO if permitted after the grant), (i) through
the delivery of shares of Stock which have been outstanding for at least six
months (unless the Administrator approves a shorter period) and which have a
fair market value equal to the exercise price, (ii) by delivery of a promissory
note of the person exercising the Award to the Company, payable on such terms as
are specified by the Administrator, (iii) by delivery of an unconditional and
irrevocable undertaking by a broker to deliver promptly to the Company
sufficient funds to pay the exercise price, or (iv) by any combination of the
foregoing permissible forms of payment; and (b) where shares of Stock issued
under an Award are part of an original issue of shares, the Award shall require
an exercise price equal to at least the par value of such shares.

 

(4)           ISOs.  No ISO may be granted under the Plan after May 15, 2010,
but ISOs previously granted may extend beyond that date.

 

c.             AWARDS NOT REQUIRING EXERCISE

 

Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (i) services determined by the Administrator to have a value not less
than the par value of the Awarded shares of Stock, or (ii) cash or other
property having a value not less than the par value of the Awarded shares of
Stock payable in such combination and type of cash, other property (of any kind)
or services as the Administrator may determine.

 

5

--------------------------------------------------------------------------------


 

7.                                      EFFECT OF CERTAIN TRANSACTIONS

 

a.             MERGERS, ETC.

 

In the event of a Covered Transaction, all outstanding Awards shall vest and if
relevant become exercisable and all deferrals, other than deferrals of amounts
that are neither measured by reference to nor payable in shares of Stock, shall
be accelerated, immediately prior to the Covered Transaction and upon
consummation of such Covered Transaction all Awards then outstanding and
requiring exercise shall be forfeited unless assumed by an acquiring or
surviving entity or its affiliate as provided in the following sentence.  In the
event of a Covered Transaction, unless otherwise determined by the
Administrator, all Awards that are payable in shares of Stock and that have not
been exercised, exchanged or converted, as applicable, shall be converted into
and represent the right to receive the consideration to be paid in such Covered
Transaction for each share of Stock into which such Award is exercisable,
exchangeable or convertible, less the applicable exercise price or purchase
price for such Award.  In connection with any Covered Transaction in which there
is an acquiring or surviving entity, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

 

b.             CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK

 

(1)           Basic Adjustment Provisions.  In the event of a stock dividend,
stock split or combination of shares, recapitalization or other change in the
Company’s capital structure after January 1, 2000, the Administrator will make
appropriate adjustments to the maximum number of shares that may be delivered
under the Plan under Section 4.a., and will also make appropriate adjustments to
the number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

 

(2)           Certain Other Adjustments.  The Administrator may also make
adjustments of the type described in paragraph (1) above to take into account
distributions to common stockholders other than those provided for in Section
7.a. and 7.b.(1), or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Awards made hereunder; provided, that no such
adjustment shall be made to the maximum share limits described in Section 4.c.
or 4.d., or otherwise to an Award intended to be eligible for the
performance-based exception under Section 162(m), except to the extent
consistent with that exception, nor shall any change be made to ISOs except to
the extent consistent with their continued qualification under Section 422 of
the Code.

 

(3)           Continuing Application of Plan Terms. References in the Plan to
shares of Stock shall be construed to include any stock or securities resulting
from an adjustment pursuant to Section 7.b.(1) or 7.b.(2) above.

 

6

--------------------------------------------------------------------------------


 

8.                                      LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company’s counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived.  If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act.  The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.

 

9.                                      AMENDMENT AND TERMINATION

 

Subject to the last sentence of Section 3, the Administrator may at any time or
times amend the Plan or any outstanding Award for any purpose which may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards; provided, that (except to the extent expressly
required or permitted by the Plan) no such amendment will, without the approval
of the stockholders of the Company, effectuate a change for which stockholder
approval is required in order for the Plan to continue to qualify under Section
422 of the Code and for Awards to be eligible for the performance-based
exception under Section 162(m).

 

10.                             NON-LIMITATION OF THE COMPANY’S RIGHTS

 

The existence of the Plan or the grant of any Award shall not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

 

11.          GOVERNING LAW

 

The Plan shall be construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definition of Terms

 

The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:

 

“Administrator”:  The Board or, if one or more has been appointed, the
Committee.

 

“Affiliate”:  Any corporation or other entity owning, directly or indirectly,
50% or more of the outstanding Stock of the Company, or in which the Company or
any such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

 

“Award”:  Any or a combination of the following:

 

(i) Stock Options.

 

(ii) SARs.

 

(iii) Restricted Stock.

 

(iv) Unrestricted Stock.

 

(v) Deferred Stock.

 

(vi) Securities (other than Stock Options) that are convertible into or
exchangeable for Stock on such terms and conditions as the Administrator
determines.

 

(vii) Cash Performance Awards.

 

(viii) Performance Awards.

 

(ix) Grants of cash, or loans, made in connection with other Awards in order to
help defray in whole or in part the economic cost (including tax cost) of the
Award to the Participant.

 

“Board”:  The Board of Directors of the Company.

 

“Cash Performance Award”:  A Performance Award payable in cash.  The right of
the Company under Section 6.a.(3) to extinguish an Award in exchange for cash or
the exercise by the Company of such right shall not make an Award otherwise not
payable in cash a Cash Performance Award.

 

8

--------------------------------------------------------------------------------


 

“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“Committee”:  One or more committees of the Board which in the case of Awards
granted to officers of the Company shall be comprised solely of two or more
outside directors within the meaning of Section 162(m).  Any Committee may
delegate ministerial tasks to such persons (including Employees) as it deems
appropriate.

 

“Company”:  Manufacturers’ Services Limited.

 

“Covered Transaction”:  Any of (i) a consolidation or merger in which the
Company is not the surviving corporation or which results in the acquisition of
at least 40% of the Company’s then outstanding common stock by a single person
or entity or by a group of persons and/or entities acting in concert, (ii) a
sale or transfer of all or substantially all the Company’s assets, or (iii) a
dissolution or liquidation of the Company.

 

“Deferred Stock”:  A promise to deliver Stock or other securities in the future
on specified terms.

 

“Disability”:  As defined in any Employment Agreement or, if there is no such
Employment Agreement, or if such Employment Agreement does not contain any such
defined term, then “Disability” shall mean the physical or mental incapacity of
the Participant and consequent inability of the Participant, for a period of six
(6) consecutive months or for an aggregate of twelve (12) months in any
twenty-four (24) consecutive month period, to perform his duties with the
Company.  Any question as to the existence of the Disability of such Participant
as to which the Participant and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Participant and the Company.  If the Participant and the Company cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to the Company and the
Participant shall be final and conclusive for all purposes of the Plan.

 

“Employee”:  Any person who is employed by the Company or an Affiliate.

 

“Existing Plan”:  The Company’s Second Amended and Restated Non-Qualified Stock
Option Plan.

 

“ISO”:  A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.  No Stock Option Awarded under the Plan will
be an ISO unless the Administrator expressly provides for ISO treatment.

 

“Parent”:  A “parent corporation,” whether now or hereafter existing, as defined
in Section 424(e) of the Code.

 

“Participant”:  An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.

 

9

--------------------------------------------------------------------------------


 

“Performance Award”:  An Award subject to Performance Criteria.  The Committee
in its discretion may grant Performance Awards that are intended to qualify for
the performance-based compensation exception under Section 162(m) and
Performance Awards that are not intended so to qualify.

 

“Performance Criteria”:  Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award.  For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or other items, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; network deployment; sales of particular products or
services; customer acquisition, expansion and retention; or any combination of
the foregoing; or (ii) acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity) and refinancings; transactions that would constitute a change of
control; or any combination of the foregoing.  A Performance Criterion measure
and targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss.

 

“Plan”:  The Manufacturers’ Services Limited 2000 Equity Incentive Plan as from
time to time amended and in effect.

 

“Restricted Stock”:  An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.

 

“Section 162(m)”:  Section 162(m) of the Code.

 

“SARs”:  Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

 

“Stock”:  Common Stock of the Company, par value $ .001 per share.

 

“Stock Options”:  Options entitling the recipient to acquire shares of Stock
upon payment of the exercise price.

 

“Subsidiary”:  A “subsidiary corporation,” whether now or hereafter existing, as
defined in Section 424(f) of the Code.

 

“Unrestricted Stock”:  An Award of Stock not subject to any restrictions under
the Plan.

 

10

--------------------------------------------------------------------------------